DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph::
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 is narrative in form and replete with indefinite and functional or operational language.  The structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device.  The claim(s) must be in one sentence form only.  Note the format of the claims in the patent(s) cited. In particular, in claim 5, the scope of claim is indefinite because the claims disclose directed to “a processor” in preamble without physical structure for corresponding functions in claim body because the claims are NOT a method claims, which is directed to “acts” as being performed, BUT apparatus claims. Furthermore, the preamble including “a processor” is not a limitation where claim is directed to a product and the preamble appears to merely recite a label for the product defined by the remainder of the claim.

Allowable Subject Matter
Claim 1-4 and 6 are allowed.
Claim 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Xue et al. (US 2017/0142703) discloses “An SLSS transmitted by an in-coverage UE is within the SLSS_net and indicated by an eNB, and an SLSS transmitted by an out-of-coverage UE is selected from the SLSS_oon” (¶ [0103]), “when the SLSSID used by the selected SyncRef UE is included in the SLSSID set for the in-coverage case, the UE selects an SLSSID, which has an index larger by 168 than an index of an SLSSID of the selected SyncRef UE, from a set defined for an out-of-coverage case” (¶ [0115]).
	Yoon (US 2017/0289935) discloses “an SLSS transmitted from an out-of-coverage UE that is directly synchronized by a GNSS (or a GNSS-equivalent device having sufficient reliability), is distinguished from an SLSS transmitted from a UE that has a coverage indicator with a field value of 1, and has a PSSID belonging to SLSS_net” (¶ [0140]) and “an SLSS may be transmitted from an in-coverage UE that is directly synchronized by a GNSS (or a GNSS-equivalent device having sufficient reliability), has the same priority as an SLSS transmitted from a UE that has a coverage indicator with a field value of 1, and has a PSSID belonging to SLSS_net” (¶ [0141]).
Sheng (US 2016/0302250) discloses “the plural types of radio resource pools may comprise in-coverage radio resource pools and out-of-coverage radio resource pools, and the pool selection signal may be used to select between the in-coverage radio resource pools and out-of-coverage radio resource pools for use by the wireless terminal in the sidelink direct discovery” (¶ [0339]).
Jung et al. (WO2015/142090; US 2017/0019778 is cited for English translation) discloses “A geographic positional range may be designated to the terminal in designating a position where the terminal transfers the resource pool information in the coverage to the terminal outside the coverage. In this case, when a position of the terminal which the terminal measures through a global positioning system (GP)/a global navigation satellite system (GNSS), and the like is included in the positional range, the terminal transmits the resource pool information” (¶ [0300]).
Hong et al. (US 2017/0215119) discloses “synchronization for V2X may be established by using synchronization configuration information including information on whether the UE is to use BS synchronization or GNSS synchronization or information on the priority of a BS and a GNSS. Also, in relation to radio resources for V2X, the resource configuration information may include radio resource pool information for V2X, information indicating a radio resource allocation method (e.g., scheduling performed by the BS or autonomous resource selection), and the like, and the UE may confirm the relevant resource configuration information, may configure V2X radio resources which are to be used until the completion of the handover process, and may perform V2X communication by using the configured V2X radio resources as the need arise” (¶ [0113]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466